Ready Welder Corporation 811 East “G” Street, Suite A Wilmington, California90744 July 27, 2009 United States Securities and Exchange Commission Washington, D.C. 20549 Attention: Peggy Fisher, Assistant Director RE:Ready Welder Corporation Registration Statement on Form 10-12G File No.00053549 Dear Ms. Fisher: Ready Welder Corporation (“RWC”) acknowledges the following: 1. RWC is responsible for the adequacy and accuracy of the disclosure in the above-mentioned filing; 2. Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. RWC may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, READY WELDER CORPORATION /s/ Theodore Holstein Theodore Holstein President
